Case: 21-11283       RESTRICTED Document: 00516572813                  Page: 1     Date Filed: 12/09/2022




                     United States Court of Appeals.
                           for the Fifth Circuit                                    United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                           FILED
                                             No. 21-11283                           December 9, 2022
                                           Summary Calendar                           Lyle W. Cayce
                                                                                           Clerk

         Eddy James Howard,

                                                                         Plaintiff—Appellant,

                                                   versus

         Bobby Lumpkin, Director, Texas Department of Criminal Justice,
         Correctional Institutions Division,

                                                                         Defendant—Appellee.


                             Appeal from the United States District Court
                                 for the Northern District of Texas
                                       USDC No. 3:21-CV-2311


         Before Stewart, Dennis, and Willett, Circuit Judges.
         Per Curiam:*
                 Eddy James Howard, Texas prisoner # 1859038, filed a pro se
         mandamus petition naming as respondent a state official and alleging that no
         action had been taken upon various state court filings he had made. The
         district court dismissed the petition as frivolous and for failure to state a claim
         on the ground that federal courts are unable to issue writs of mandamus


                 *
                     This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-11283    RESTRICTED Document: 00516572813               Page: 2     Date Filed: 12/09/2022




                                           No. 21-11283


         directing state officials in the performance of their duties where mandamus
         is the only relief sought. Howard appeals the dismissal.
                 Because the district court denied Howard leave to proceed in forma
         pauperis (IFP) on appeal, certifying that the appeal was not taken in good
         faith, his pending motion for IFP status constitutes a challenge to that
         certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
         § 1915(a)(3). Good faith is demonstrated when a party seeks review of a
         nonfrivolous issue, meaning one involving legal points that are arguable on
         the merits. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
                 Although we construe pro se filings liberally, even pro se litigants must
         brief arguments to preserve them. See Yohey v. Collins, 985 F.2d 222, 225
         (5th Cir. 1993). Howard fails to articulate a basis for mandamus relief or to
         identify any error in the decision of the district court. Accordingly, he has
         abandoned any challenge to the district court’s decision. See Brinkmann v.
         Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). As
         Howard thus fails to identify a nonfrivolous issue for appeal, his IFP motion
         is DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117
         F.3d at 202 & n.24; 5th Cir. R. 42.2. His motions for default judgment
         and to hold the appellee in contempt are also DENIED.
                 This dismissal and the dismissal of Howard’s mandamus petition both
         count as strikes for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d
         383, 387 (5th Cir. 1996), abrogated in part on other grounds by Coleman v.
         Tollefson, 575 U.S. 532, 534 (2015). Howard is WARNED that, if he
         accumulates three strikes, he may not proceed IFP in any civil action or
         appeal filed while he is incarcerated or detained in any facility unless he is
         under imminent danger of serious physical injury. See § 1915(g).




                                                 2